DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10-11, 13-14, 16, 18, 21-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makou et al. (“Dual-Layer Substrate Integrated Broadside Leaky-Wave Antenna”, Global Symposium on Millimeter-Waves, IEEE, 25 May 2015, made of record in IDS dated 23 February 2022), hereinafter known as Makou. 
	Regarding claim 1, Makou discloses (Fig. 1, Sec. II) a leaky wave structure (see Fig. 1) having a first end (end near one reflector) and a second end opposite the first end (opposite end of the first end near the other reflector); a feeding system comprising a first part (first reflector and portion of lower layer near first reflector) and a second part (other reflector and portion of lower layer near other reflector, see Fig. 1), the first part comprising an approximately perfect electrical conductor (PEC) reflector (first reflector), and the first part configured to direct a first signal to or from the first end of the leaky wave structure (see Fig. 1); and the second part comprising an approximately perfect magnetic conductor (PMC) reflector (see Fig. 1, second reflector offset by W, see Table I), and the second part configured to direct a second signal to or from the second end of the leaky wave structure, the second signal being an anti-phase version of the first signal (see Fig. 1, second reflector offset by W, see Table I, Sec. II describes reflected waves out of phase).
Regarding claim 6, Makou further discloses (Fig. 1, Sec. II) wherein the PEC reflector and the PMC reflector are curved reflectors (see Fig. 1).
Regarding claim 7, Makou further discloses (Fig. 1, Sec. II) wherein the leaky wave structure comprises a waveguide having a plurality of slots formed therein, and wherein widths of the slots progressively increase toward a location of the leaky wave structure midway between the first end and the second end (see Fig. 1, Table I).
Regarding claim 8, Makou further discloses (Fig. 1, Sec. II) wherein the slots are transverse or diagonally transverse to a main axis extending between the first end and the second end (see Fig. 1).
Regarding claim 10, Makou further discloses (Fig. 1, Sec. II) a feed point for coupling the antenna to a transmission line (see Fig. 1), and a power divider coupled to the feed point (see Fig. 1), the feed point configured to convey a common signal to or from the antenna via both the first part and the second part of the feeding system, and wherein: the first part comprises: a first arm of the power divider (see Fig. 1); a first feed horn coupled to the first arm (see Fig. 1); and a first reflector coupled to the first feed horn (see Fig. 1); and the second part comprises: a second arm of the power divider (see Fig. 1); a second feed horn coupled to the second arm (see Fig. 1); and a second reflector coupled to the second feed horn (see Fig. 1).

Regarding claim 11, Makou further discloses (Fig. 1, Sec. II) a first portion of the common signal is routed, via the first part, between the feed point and the PEC reflector (see Fig. 1, Sec. II); a second portion of the common signal is routed, via the second part, between the feed point and the PMC reflector (see Fig. 1, Sec. II); the first portion and the second portion of the common signal are in phase with one another (see Fig. 1); the first portion of the common signal generates or is derived from the first signal; the second portion of the common signal generates or is derived from the second signal; and the positioning, configuration, or both, of the PEC reflector and the PMC reflector, are configured to cause the second signal to be the approximately anti-phase version of the first signal (Sec. II).
Regarding claim 13, Makou further discloses (Fig. 1, Sec. II) wherein the leaky wave structure, the first part, and the second part, are all formed in a common planar portion of a lithographic layer structure (see Fig. 1).
Regarding claim 14, Makou further discloses (Fig. 1, Sec. II) wherein the common planar portion is formed from a layered structure having an upper conductive layer, a lower conductive layer, and a dielectric layer between the upper conductive layer and the lower conductive layer, and wherein the leaky wave structure, the first part, and the second part are provided by patterning of at least the upper conductive layer (see Fig. 1, described in Sec. II).
Regarding claim 16, Makou discloses (Fig. 1, Sec. II) a leaky wave structure (see Fig. 1) having a first end (end near one reflector) and a second end opposite the first end (opposite end of the first end near the other reflector); a feeding system comprising a first part (first reflector and portion of lower layer near first reflector) and a second part (other reflector and portion of lower layer near other reflector, see Fig. 1), the first part configured to direct a first signal to or from the first end of the leaky wave structure (see Fig. 1); the second part configured to direct a second signal to or from the second end of the leaky wave structure, the second signal being an anti-phase version of the first signal (see Fig. 1, second reflector offset by W, see Table I, Sec. II describes reflected waves out of phase) wherein: the first part and the second part are coupled to a common feed point of the antenna (see Fig. 1); the first part comprises a first reflector formed as an approximately perfect electrical conductor (PEC) (see Fig. 1); and the second part comprises a second reflector formed as an approximately perfect magnetic conductor (PMC) (see Fig. 1, Sec. II).
Regarding claim 18, Makou further discloses (Fig. 1, Sec. II) wherein the first reflector is spaced apart from the first end of the leaky wave structure by a first distance (see Fig. 1), the second reflector is spaced apart from the second end of the leaky wave structure by a second distance (see Fig. 1), and wherein the first distance differs from the second distance by an integer multiple of an operating wavelength of the antenna (see Fig. 1, Table I).
Regarding claim 21, Makou further discloses (Fig. 1, Sec. II) wherein the first reflector and the second reflector are curved reflectors (see Fig. 1).
Regarding claim 22, Makou discloses (Fig. 1, Sec. II) a leaky wave structure (see Fig. 1) having a first end (end near one reflector) and a second end opposite the first end (opposite end of the first end near the other reflector); a feeding system comprising a first part (first reflector and portion of lower layer near first reflector) and a second part (other reflector and portion of lower layer near other reflector, see Fig. 1), the first part configured to direct a first signal to or from the first end of the leaky wave structure (see Fig. 1); the second part configured to direct a second signal to or from the second end of the leaky wave structure, the second signal being an anti-phase version of the first signal (see Fig. 1, second reflector offset by W, see Table I, Sec. II describes reflected waves out of phase) wherein: the first part comprises a first reflector formed as an approximately perfect electrical conductor (PEC) (see Fig. 1), the first reflector spaced apart from the first end of the leaky wave structure by a first distance (see Fig. 1); and the second part comprises a second reflector formed as another approximately perfect electrical conductor (PEC) (see Fig. 1), the second reflector spaced apart from the second end of the leaky wave structure by a second distance (see Fig. 1).
Regarding claim 23, Makou further discloses (Fig. 1, Sec. II) wherein the first distance is greater than the second distance by one half of an operating wavelength of the antenna, or wherein the first distance differs from the second distance by an integer multiple of the operating wavelength minus one half of the operating wavelength (see Fig. 1, Table I).
Regarding claim 24, Makou discloses (Fig. 1, Sec. II) a leaky wave structure (see Fig. 1) having a first end (end near one reflector) and a second end opposite the first end (opposite end of the first end near the other reflector); a feeding system comprising a first part (first reflector and portion of lower layer near first reflector) and a second part (other reflector and portion of lower layer near other reflector, see Fig. 1), the first part configured to direct a first signal to or from the first end of the leaky wave structure (see Fig. 1); the second part configured to direct a second signal to or from the second end of the leaky wave structure, the second signal being an anti-phase version of the first signal (see Fig. 1, second reflector offset by W, see Table I, Sec. II describes reflected waves out of phase) wherein: the first part comprises a first reflector (see Fig. 1), the second part comprises a second reflector (see Fig. 1); the first reflector and the second reflector are both formed as approximately perfect electrical conductors (PEC) (see Fig. 1), or the first reflector and the second reflector are both formed as approximately perfect magnetic conductors (PMC); a total path length of the first part, between a feed point of the antenna and the first end of the leaky wave structure is greater, by one half of an operating wavelength, than a total path length of the second part, between the feed point of the antenna and the second end of the leaky wave structure (see Fig. 1, Table I).
Regarding claim 25, Makou further discloses (Fig. 1, Sec. II) wherein the antenna is formed from a layered structure having an upper conductive layer, a lower conductive layer, and a dielectric layer between the upper conductive layer and the lower conductive layer, and wherein the first reflector, the second reflector, or both, are provided by a pattern of plated vias or slots having conductive boundaries and formed within an interior of the layered structure, passing from the upper conductive layer to the lower conductive layer (Sec. II describes structure).
Regarding claim 26, Makou further discloses (Fig. 1, Sec. II) wherein the first reflector and the second reflector are curved reflectors (see Fig. 1).
Regarding claim 27, Makou discloses (Fig. 1, Sec. II) a leaky wave structure (see Fig. 1) having a first end (end near one reflector) and a second end opposite the first end (opposite end of the first end near the other reflector); a feeding system comprising a first part (first reflector and portion of lower layer near first reflector) and a second part (other reflector and portion of lower layer near other reflector, see Fig. 1), the first part configured to direct a first signal to or from the first end of the leaky wave structure (see Fig. 1); the second part configured to direct a second signal to or from the second end of the leaky wave structure, the second signal being an anti-phase version of the first signal (see Fig. 1, second reflector offset by W, see Table I, Sec. II describes reflected waves out of phase) wherein the leaky wave structure comprises a waveguide having a plurality of slots formed therein (see Fig. 1), the slots being transverse, diagonally transverse, or crossed diagonally transverse to a main axis extending between the first end and the second end, and wherein widths of the slots progressively increase toward a location of the leaky wave structure midway between the first end and the second end (see Fig. 1, Table I).
Regarding claim 28, Makou discloses (Fig. 1, Sec. II) a leaky wave structure (see Fig. 1) having a first end (end near one reflector) and a second end opposite the first end (opposite end of the first end near the other reflector); a feeding system comprising a first part (first reflector and portion of lower layer near first reflector) and a second part (other reflector and portion of lower layer near other reflector, see Fig. 1), the first part configured to direct a first signal to or from the first end of the leaky wave structure (see Fig. 1); the second part configured to direct a second signal to or from the second end of the leaky wave structure, the second signal being an anti-phase version of the first signal (see Fig. 1, second reflector offset by W, see Table I, Sec. II describes reflected waves out of phase) the antenna further comprising a feed point for coupling the antenna to a transmission line (see Fig. 1), and a power divider coupled to the feed point (see Fig. 1), the feed point configured to convey a common signal to or from the antenna, and wherein: the first part comprises: a first arm of the power divider (see Fig. 1); a first feed horn coupled to the first arm (see Fig. 1); and a first reflector coupled to the first feed horn (see Fig. 1); and the second part comprises: a second arm of the power divider (see Fig. 1); a second feed horn coupled to the second arm (see Fig. 1); and a second reflector coupled to the second feed horn (see Fig. 1).
Regarding claim 29, Makou further discloses (Fig. 1, Sec. II) a first portion of the common signal is routed, via the first part, between the feed point and the first reflector (see Fig. 1, Sec. II); a second portion of the common signal is routed, via the second part, between the feed point and the second reflector (see Fig. 1, Sec. II); the first portion and the second portion of the common signal are in phase with one another (see Fig. 1); the first portion of the common signal generates or is derived from the first signal; the second portion of the common signal generates or is derived from the second signal; and the positioning, configuration, or both, of the first reflector and the second reflector, are configured to cause the second signal to be the approximately anti-phase version of the first signal (Sec. II).
Regarding claim 31, Makou discloses (Fig. 1, Sec. II) a leaky wave structure (see Fig. 1) having a first end (end near one reflector) and a second end opposite the first end (opposite end of the first end near the other reflector); a feeding system comprising a first part (first reflector and portion of lower layer near first reflector) and a second part (other reflector and portion of lower layer near other reflector, see Fig. 1), the first part configured to direct a first signal to or from the first end of the leaky wave structure (see Fig. 1); the second part configured to direct a second signal to or from the second end of the leaky wave structure, the second signal being an anti-phase version of the first signal (see Fig. 1, second reflector offset by W, see Table I, Sec. II describes reflected waves out of phase) wherein the leaky wave structure, the first part, and the second part, are all formed in a common planar portion of a lithographic layer structure (see Fig. 1, Sec. II).
Regarding claim 32, Makou further discloses (Fig. 1, Sec. II) wherein the common planar portion is formed from a layered structure having an upper conductive layer, a lower conductive layer, and a dielectric layer between the upper conductive layer and the lower conductive layer, and wherein the leaky wave structure, the first part, and the second part are provided by patterning of at least the upper conductive layer (see Fig. 1, Sec. II).
Allowable Subject Matter
Claims 2-5, 9, 12, 17, 19, 20, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896